Citation Nr: 1144626	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the assigned rating for the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy from 100 percent to 60 percent on May 1, 2009 was proper, to include whether entitlement to a rating in excess of 60 percent is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

In November 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.
During the hearing, the Veteran submitted an additional private medical record along with the waiver of initial RO consideration.

For purposes of clarity, the Board has recharacterized the issue on appeal consistent with the issue addressed by the RO in its earlier determinations. 

The issue of a total and permanent disability rating for prostate cancer, status post radical retropubic prostatectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, service connection for prostate cancer, status post radical retropubic prostatectomy, was awarded in a May 2005 rating decision.  A 100 percent was assigned under 38 C.F.R. § 4.115(b), Diagnostic Code 7528, effective from October 28, 2004.

Based on the findings of a September 2008 VA examination, the originating agency proposed to reduce the Veteran's 100 percent disability rating by rating decision mailed in October 2008.  The rating decision was accompanied by a letter, which was mailed to the Veteran at his address of record and informed him that he would be given 60 days to submit additional evidence. 

In a January 2009 rating decision, the RO reduced the rating for prostate cancer from 100 percent to 40 percent under Diagnostic Code 7528, effective May 1, 2009. 

Thereafter, in February 2009, the RO received a VA form 21-4138 in which the Veteran's representative, on behalf of the Veteran, requested reconsideration of the January 2009 rating decision, contending that the Veteran was entitled to a 60 percent disability rating instead of 40.  

In a February 2009 rating decision, the RO reconsidered the evidence of record, and instead decreased the current 100 percent disability rating to 60 percent, effective May 1, 2009.

From this, the appeal ensued.  In February 2009, the Veteran submitted his notice of disagreement with the reduction of his rating for prostate cancer.  He contends that he has a positive surgical margin from the removal of the prostate and that his urologist has certified that it cannot be stated that the Veteran is cancer free.

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011). 

After review of the record, the Board has determined that the September 2008 VA examination which provides the basis for the reduction of the disability rating from 100 percent to 60 percent, effective May 1, 2009, for the residuals of the Veteran's prostate cancer, is not adequate for rating purposes. 

In this regard, a May 2007 VA medical record, which was an addendum from the Veteran's urologist, C. J. Cascione, M.D., noted that the Veteran did have positive surgical margin, but PSA was undetectable January 2007.  It was also noted that the serum testosterone level is low; however, this may reduce the PSA level and obscure detection of residual or recurrent disease.  Repeat PSA and testosterone levels are pending.  The status of the Veteran's cancer was presently indeterminate.  Pelvic magnetic resonance imaging (MRI) and possible transrectal ultrasound may be requested if testosterone remains low.  

In a September 2008 VA record, it was noted that the Veteran called to inquire if he was cancer free after radical prostatectomy.  The doctor explained that they cannot state that he is cancer free with certainty.  It was encouraging that the Veteran's PSA has remained undetectable, but this may be altered by his low testosterone level.  He, unfortunately, did have a positive surgical margin.  Dr. Cascione furthered that he explained that recurrence may become detectable in the distant future.  The Veteran's cancer was high grade, further jeopardizing his potential for cure and potentially reducing the validity of PSA.  

In a February 2010 addendum, Dr. Cascione noted that the Veteran called regarding his pathology report and asked if he was cancer free.  Dr. Cascione explained that he had a positive surgical margin which places him at a high risk for recurrence/progression of disease.  The PSA is undetectable, but this may not provide adequate sensitivity for identification of early microscopic disease.  The presence of residual disease may be masked by hypogonad state.  

During a March 2010 RO hearing, the Veteran testified that, in essence, his doctor is telling him that he continues in active treatment of "watchful waiting".  See hearing transcript, page 3.  

The Veteran submitted a June 2010 letter from a private physician noting that he was providing a second opinion for numerous urological complaints.  The doctor found that although the Veteran's PSA has remained undetectable for several years now, he explained that the Veteran remains at an increased risk for biochemical recurrence, local recurrence, and distant metastasis and even death from prostate cancer.  The PSA and examination findings presently suggest that currently there is no evidence of disease.  However, this is not a guarantee of cure as an undetectable PSA does not rule out the possibility of locally recurrent or metastatic disease which may be in fact microscopic at this time.  His PSA potentially may also not be as reliable because he has hypogonadism with a low testosterone.

During the November 2010 Board hearing, the Veteran testified that he understood the meaning of  "positive surgical margin" as the doctors did not get all of the cancer when they did his prostate surgery.  See hearing transcript, page 9.  He furthered that from what his doctors have told him, he has an active cancer and that is why he wants the 100 percent disability rating to continue.  See hearing transcript, page 11.  

In this case, although the September 2008 VA examination report includes laboratory tests, including PSA results, in light of the above medical discussion, it does not appear that in the Veteran's case his PSA is a reliable source to determine reoccurrence.  Moreover, in the May 2007 VA addendum, Dr. Cascione indicated that pelvic MRI and possible transrectal ultrasound may be indicated.  Lastly, both the Veteran's VA urologist and the private physician indicated that the Veteran could have possibility of recurrence or metastatic disease that is microscopic and that his positive surgical margin appears to place him in a group more likely to experience a recurrence.  In this case, the September 2008 VA examination report does not indicate that there is no metastasis or local reoccurrence of the cancer.  Nor does it address the specific issues surrounding the Veteran's prostate cancer as discussed above, specifically that his VA urologist and a private physician have all determined that his PSA testing may not be a reliable source to determine reoccurrence or metastasis.  Thus, the Board cannot allow the reduction to take place as the record stands as there is no definitive evidence whether the Veteran has reoccurrence or metastasis of the cancer.  Furthermore, the most recent June 2010 private medical record and the testimony provided by the Veteran during the November 2010 Board hearing indicate that the Veteran's residual symptoms have worsened.  See hearing transcript, pages 12-13.  Therefore, a remand is necessary in order for the Veteran to undergo a new VA examination.  In sum, based upon this record, the Board finds that the matter must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Finally, the Board points out that the VA examination on remand should be conducted by an urologist and it should include current PSA test results as well as all testing necessary to determine whether the Veteran has reoccurrence or metastasis. 

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding, pertinent, VA records showing treatment for the Veteran's prostate cancer/residuals thereof from September 2008 to the present.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records showing treatment for the Veteran's prostate cancer/residuals of such dating from September 2008 to the present. 

2.  Schedule the Veteran for a VA genitourinary examination by an urologist to determine the nature and severity of all current residuals of the service-connected prostate cancer.  The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies (to include a pelvic MRI and transrectal ultrasound, if necessary).  Based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to specifically address whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction. 

In making this determination, the examiner should comment upon the results of the September 2008VA examination, the VA medical records from the Veteran's treating VA urologist, to include those discussed above, the June 2010 private medical record, and all associated laboratory test results.  

The examiner is also requested to comment on the finding that the Veteran has/had a positive surgical margin, and discuss whether this means that the Veteran has an active cancer.  

The VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached. 

The examiner is asked to express all medical findings in terms conforming to the applicable rating criteria, to specifically include 38 C.F.R. §§ 4.115a , 4.115b.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Also, as indicated, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain the rationale for such a conclusion. 

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate consideration. 

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examinations without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



